DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 1/27/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Indefiniteness,
Broad Limitation followed by Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-16  and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 11, 24,-25 and 27-31 recite the broad recitation “ glucose”, and the claims also recite “(dextrose)”, which is the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Applicant is advised to remove the parentheses from the claims.

Response to Arguments
Applicant did not traverse the 35 USC § 112 rejection regarding broad to narrow limitations. The Applicant is advised to remove the parentheses from the claims.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 16 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vink et al (US 2016/0136160 A1), in view of Mohr et al (US 2006/0035903 A1), as evidenced by University of Saint Mary of the Lake, USML (http://www.umsl.edu/~chickosj/56/temp8.pdf, 2010).
Vink taught a parenteral, pharmaceutical composition [0080] comprising a compound of Formula (I):

    PNG
    media_image1.png
    295
    448
    media_image1.png
    Greyscale
wherein R1 is H or C1-4 alkyl, or a pharmaceutically accept able salt, solvate, or prodrug thereof [0008], formulated with propylene glycol [0077] and dextrose solution [0081]. Hydrochloric acid was taught at [0078].
As per Vink [0081], when administered parenterally, the compositions will normally be in a unit dosage, sterile, pyrogen free injectable form (solution, suspension or emulsion, which may have been reconstituted prior to use), which is generally isotonic with the blood of the recipient, with a pharmaceutically acceptable carrier. 
However, although Vink taught parenteral formulations isotonic with the blood of the recipient, Vink was silent osmolality, as recited in claims 11 and 29-31; pH, as recited in claim 15. Although Vink taught dextrose solution, Vink did not specifically recite a 5 % glucose solution, as recited in claims 16, 25 and 30-31.
Nevertheless, Mohr taught [abstract] infusible or injectable solutions, wherein the osmolality of the infusible or injectable solutions was 200-600 mOsmol/kg, and the pH was in the range from 2.4 to 5.3. Said solutions were formulated with common, standard commercial infusion carrier solutions for parenteral administration, such as for example isotonic dextrose solution or isotonic glucose solution (e.g., 5 % glucose solution), to allow flexible and desired adaptations of the dosage, without having any physical or chemical incompatibilities [0006, 0063]. Said solutions were isotonic with the tissue fluid of the human or animal body [0061-0062].
USML evidenced [page 22/28] that isotonic glucose solution is a 5 % glucose solution.
Since Vink taught parenteral solutions generally isotonic with the blood of the recipient, it would have been prima facie obvious to one of ordinary skill in the art to formulate Vink with an osmolality of 200-600 mOsmol/kg, and with a pH from 2.4 to 5.3, as taught by Mohr. An ordinarily skilled artisan would have been motivated to formulate solutions isotonic with the tissue fluid of the human or animal body, as taught by Mohr [Mohr, 0061-0062].
Since Vink taught glucose solutions, it would have been prima facie obvious to one of ordinary skill in the art to include isotonic dextrose or isotonic glucose solutions (e.g., 5 % glucose solution) within the teachings of Vink, as taught by Mohr. An ordinarily skilled artisan would have been motivated to include, within Vink, common, standard commercial infusion carrier solutions for parenteral administration, in order to allow flexible and desired adaptations of the dosage, without having any physical or chemical incompatibilities, as taught by Mohr [Mohr; 0006, 0063].
It would have been prima facie obvious to one of ordinary skill in the art that Mohr’s isotonic glucose solution was a 5 % glucose solution, as evidenced by USML.
The instant claim 11 recites an osmolality of 200-650 mOsm/kg.
The instant claim 15 recites a pH of 3-7.
The instant claims 29-31 recite an osmolality of 300-650 mOsm/kg.
Mohr taught an osmolality of 200-600 mOsmol/kg, and a pH from 2.4 to 5.3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Vink, in view of Mohr et al, as evidenced by University of Saint Mary of the Lake reads on claims 11, 15, 16 and 21-31.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
Applicant argued that Vink does not show, teach or suggest the pharmaceutical composition of claim 11.
The Examiner disagrees. Vink taught the Applicant’s claimed compound [0080]; propylene glycol [0077] and dextrose solution [0081]. Vink was not relied upon to teach the newly recited claim 11 limitation regarding the osmolality; however, Mohr cures the deficiency of Vink in this regard.

Applicant argued that Mohr teaches a different class of compounds. 
The Examiner responds that Mohr was not relied upon to teach the claimed compound, as that limitation was fulfilled by Vink et al (see the above discussion).

Applicant argued that the skilled artisan would not look to Mohr to formulate the compounds of instant Formula I for parenteral administration.
The Examiner disagrees. Vink taught the claimed compounds, formulated for parenteral compositions. Vink also taught dextrose solutions. Mohr taught (isotonic) 5 % glucose solution as a common, standard commercial infusion carrier solution for parenteral administration, in order to allow flexible and desired adaptations of the dosage, without having any physical or chemical incompatibilities. The skilled artisan would have been motivated to include, within Vink, common, standard commercial infusion carrier solutions for parenteral administration, in order to allow flexible and desired adaptations of the dosage, without having any physical or chemical incompatibilities, as taught by Mohr [Mohr; 0006, 0063].

	Applicant argued that The University of Saint Mary of the Lake does not remedy the deficiencies of Vink and Mohr.
The Examiner responds that the combination of Vink and Mohr is not deficient. The University of Saint Mary of the Lake was relied upon as evidence that isotonic glucose is a 5 % glucose solution.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vink et al (US 2016/0136160 A1), in view of Mohr et al (US 2006/0035903 A1), as evidenced by University of Saint Mary of the Lake, USML (http://www.umsl.edu/~chickosj/56/temp8.pdf, 2010), in view of Buser et al (US 2003/0004157 A1) and further in view of Miller et al (US 2017/0283463 A1).
The 35 U.S.C. 103 rejection over Vink was previously discussed.
Additionally, Vink was generally drawn to [abstract] N-(3,5-Bis-trifluoromethyl-benzyl)-N-methyl-6-(piperazin-1-yl)-4-o-tolyl nicotinamide or 4-alkyl-piperazin-1-yl derivatives thereof. 
Although Vink taught therapeutically effective amounts [0051-0053] of the active agent, in carrier solutions [0081], Vink was silent the amounts of the active, solubilizer (propylene glycol) and infusion fluid (glucose solution), as recited in claims 13-14.
Buser taught [title] the parenteral administration [0303] of NK-1 receptor antagonists (e.g., N-(3,5-Bis-trifluoromethyl-benzyl)-N-methyl-6-(piperazin-1-yl)-4-o-tolyl nicotinamide or 4-alkyl-piperazin-1-yl derivatives thereof, at [0104, 0109, 0116]) for use against benign prostatic hyperplasia [0298].
Miller taught active agents [abstract] against benign hyperplasia of the prostate [0236]. Said agents were formulated for parenteral administration [0246] in suitable carrier solutions, inclusive of propylene glycol and dextrose (glucose) solutions [0249, 0252, 0341]. The amount of active ingredient, combined with a carrier material to produce a single dosage form, was generally that amount of the composition which produced a therapeutic effect. Generally, out of one hundred percent, this amount ranged from about 0.01 percent to about ninety-nine percent of active ingredient, in combination with a pharmaceutically acceptable carrier [0254].
Dosage regimens were adjusted to provide the optimum desired response (e.g., a therapeutic response). For example, a single bolus may be administered, several divided doses may be administered over time or the dose may be proportionally reduced or increased as indicated by the exigencies of therapeutic situation. It was especially advantageous to formulate parenteral compositions in dosage unit form for ease of administration and uniformity of dosage, where dosage unit form referred to physically discrete units suited as unitary dosages for the subjects to be treated; each unit containing a predetermined quantity of active compound calculated to produce the desired therapeutic effect in association with the required pharmaceutical carrier [0255].
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of Vink with those of Buser and Miller, in order to form a composition with active agents useful for the treatment of benign prostatic hyperplasia. 
Since Vink taught therapeutically effective dosage forms, it would have been prima facie obvious to one of ordinary skill in the art to include, within Vink, active agents and carriers at 0.01 percent to about ninety-nine percent of active ingredient, with the balance provided by the carrier, as taught by Miller. An ordinarily skilled artisan would have been motivated to formulate and adjust dosage regimens to provide an optimum desired response (e.g., a therapeutic response).
The instant claim 13 recites a weight ratio of the active agent to the solubilizer (propylene glycol) at about 1:40 to about 1:250.
The instant claims 14 recites a weight ratio of the solubilizer to the infusion fluid (glucose solution) at about 1:10 to about 1:2000.
Miller taught 0.01-99 % active agent, with the balance provided by the carrier (propylene glycol, glucose solution). A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.

Applicant argued that Buser and Miller do not teach or disclose formulations of the instant invention.
The Examiner responds that Vink taught the claimed compounds, solubilizer and infusion fluid. The combined teachings of Buser and Miller were relied upon to teach the amounts of the solubilizer and infusion fluid. 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 13-14, 15, 16 and 21-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-16 and 18-20 of copending Application No. 16/966, 289, in view of Vink et al (US 2016/0136160 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the pharmaceutical formulation except for a parenteral infusion comprising propylene glycol and glucose solution. The instant claims require parenteral infusions comprising propylene glycol, and neither parenteral administration, nor propylene glycol or glucose solution are recited by the copending claims.
Vink taught  parenteral, pharmaceutical compositions [0080] comprising propylene glycol [0077] and dextrose solution [0081].
Thus, it would have been prima facie obvious to one of ordinary skill in the art to have used parenteral, pharmaceutical compositions comprising propylene glycol and dextrose solution in the copending formulation. An ordinarily skilled artisan would have been motivated to formulate a pharmaceutical composition suitable for parenteral administration, as taught by Vink [Vink; 0077, 0080-0081].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
Applicant argued that the instant claims are non-obvious; upon an indication of allowable subject matter, Applicant will consider filing a terminal disclaimer if appropriate.
The Examiner responds that allowable subject matter has not been identified in the present application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612